The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 13, 2015

                                    No. 04-14-00761-CR

                                     David CHARLES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5564
                       Honorable Lori I. Valenzuela, Judge Presiding


                                       ORDER

       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to September 12, 2015. NO FURTHER EXTENSIONS WILL BE ALLOWED.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court